Title: General Orders, 19 July 1777
From: Washington, George
To: 



Head Quarters, Clove [N.Y.] July 19th 1777.



A Board of General Officers, consisting of all the General Officers not on duty, to sit to morrow at ten o’clock in the forenoon, at General Greene’s quarters, for the purpose of settling the rank of all the Pennsylvania Field Officers.

The Commander in Chief is pleased to approve the following sentences of a general Court Martial, held the 17th instant, whereof Col. Shreve was president; and orders their immediate execution—vizt:
John Jay of Col. Hazen’s regt charged with “Desertion”—The Court having no evidence against him, ordered him to be released from confinement.
Christian Gasner of Col. Armand’s regiment charged with “Desertion”—The Court having no evidence against him, ordered him to be released from confinement.
Matthew Myers of the 3rd Pennsylvania regt charged with “Desertion”—found guilty, and sentenced to receive fifty lashes on his bare back.
Adam Haskey and Fredrick Leonard, both of Col. Stewart’s regiment from Pennsylvania, charged with “Desertion” found guilty, and sentenced each to receive fifty lashes.
Frederick Miller of Col. Stewarts regiment from Pennsylvania, charged with “Desertion”; found guilty and sentenced to receive fifteen lashes on his bare back: But the Commander in Chief, on account of the prisoner’s extreme youth, and at the Court’s request, is pleased to remit his punishment.
Robert Fassett of the 4th Pennsylvania regiment charged with “Desertion”—The Court having no evidence against the prisoner, ordered him to be released from confinement.
Robert Burns of the 3rd Virginia regiment, charged with “Desertion from the 3rd Virg: regt and inlisting into the 2nd Pennsylvania regt”—found guilty, and sentenced to receive fifty lashes.
Corporal Miller, Serjt McClure, Serjt Johnson and John Donnegan a private, all the 4th New-Jersey regiment, charged with “Mutiny, endeavouring to excite Sedition, and disobedience of orders respecting the marching of the army”—The three former found guilty of Mutiny, in joining with a body of men, and going to Head-Quarters to make complaint, and not guilty of endeavouring to excite Sedition and disobedience of orders, respecting the marching of the army; and sentenced to be reduced to the ranks, and reprimanded at the head of the regiment, by the commanding officer; And John Donnegan found guilty of the charges against him, and sentenced to receive one hundred lashes on his bare back.
James Divinney of the 5th Pennsylv: regiment, charged with “Desertion from the 5th Pennsylvania regiment, and inlisting into the 3rd Pennsylv: regiment”—found guilty, and sentenced to receive fifty lashes on his bare back, and to be sent to the 5th Pennsylvania regiment, and the bounty he received from Capt. Reese (of the 3rd Penn: regt) to be stopped out of the prisoners wages, and paid Capt: Reese.
It seems that vacancies of officers have happened in regiments and

corps; the commanding officers have in several instances undertaken to fill them up, and draw pay for the persons by them appointed—A practice altogether unjustifiable; and the continuance of it is absolutely forbidden: And henceforward no person so appointed shall be considered as having any authority, or intitled to a commission, or pay, by virtue thereof.
Such regiments as lately made returns for cloathing, and have not received their quotas, are to apply to the Deputy Cloathier General therefor.
After Orders.
The whole army is to be ready to march to morrow morning at five o’clock, when the march is to begin—Each brigade is to march off by files from the left; followed by its baggage—General Maxwell’s leading, and forming the van-guard, and General Muhlenberg’s bringing up the rear, and forming the rear guard; in the same manner as when the army marched to this place; The tents are to be struck at Gun firing, and every thing packed up with the greatest dispatch—Genl Greene will call in the guards mounted from his division.
